Fill in this information to identify the case:

Debtor 1                Jack Emerson Harrison
                        First Name               Middle Name            Last Name

Debtor 2
(Spouse, if filing)     First Name               Middle Name            Last Name


United States Bankruptcy Court for the:   NORTHERN DISTRICT OF CALIFORNIA

Case number           18-42556                                                  Chapter   13
     (if known)




                      OPPORTUNITY FOR HEARING ON SECOND AMENDED CHAPTER 13 PLAN

PLEASE TAKE NOTICE the debtor by and through his attorney have filed a Second Amended
Chapter 13 Plan. A copy of the Second Amended Chapter 13 Plan is being served herewith.
Creditors are urged to review the Second Amended Chapter 13 Plan on file with the court and/or to
consult an attorney.

PLEASE TAKE NOTICE that any objection to the plan, or a request for hearing on confirmation must
be filed and served upon the debtor's attorney within 21 days of mailing of this notice;

That a request for hearing or objection must be accompanied by any declarations or memoranda of
law the party objecting or requesting wishes to present in support of its position;

That if there is not a timely objection to the plan or a request for hearing, the court may enter an Order
confirming the plan by default.

Dated: December 18, 2018



/s/ Michael J. Primus
Michael J. Primus
SBN 161528
500 Alfred Nobel Drive, Suite 135
Hercules, CA 94547
510-741-1800




             Case: 18-42556          Doc# 29          Filed: 12/18/18      Entered: 12/18/18 20:29:45   Page 1 of 1
